DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species h (illustrated in Figure 9), sub-species (relative to a revolving surface shape) cylindrical and sub-species (relative to anterior cavity shape) spherical in the reply filed on September 15, 2022 is acknowledged.  The traversal is on the ground(s) that a serious burden has not been established.  This is not found persuasive.
MPEP Section 808 states:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required . . . .


The MPEP expands upon part (B) in Section 808.02 (titled “Establishing Burden”).  Specifically, Section 808.02 recites the following:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Note that it is only necessary to show one of (A), (B), or (C) to establish a serious burden.  In the instant case, at least part (C) of Section 808.02 has been established.  On Page 3 of the restriction requirement mailed July 18, 2022, Examiner noted that, at the very least, different search queries would be necessary to examine the exclusive characteristics of each species.  Thus, burden has been properly established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 6, 8-11, 13-15, 17 and 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Objections
Claim 16 is objected to because of the following informalities: the term “then” in Line 2 should be the word “than.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 12, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for industrial clay and similar materials” in Line 1.  The metes and bounds of what qualifies as industrial clay and other similar materials are unclear.  Moreover, it is unclear when a material starts being similar to industrial clay and when it is not considered similar to industrial clay.  Appropriate correction required.
Claim 1 recites “a cutting edge . . . extends to an intersection of the central axis” in Lines 9-11.  It is unclear whether the cutting edge intersects the central axis or merely extends to a different intersection with the axis (e.g., the edge extends to the area of the tooth that intersects the axis).  Appropriate correction required.
Claim 2 recites “a rake angle” in Lien 2.  It is unclear whether the rake angle is radial or axial.  Appropriate correction required.
Claim 3 recites “a shape of a revolving surface described by the cutting edge of the at least one cutting tooth” in Lines 1-2.  It is unclear what the revolving surface is and how it is “described” by the cutting edge.  Appropriate correction required.
Claim 18 recites “a relief angle” in Line 2.  It is unclear whether the relief angle is axial or radial.  Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campian (US Patent No. 6,234,725 B1) in view of Tool and Manufacturing Engineers Handbook (TMEH).
(Claims 1, 2, 12 and 18) Campian discloses a milling bit (10) capable of working industrial clays and similar materials.  The milling bit includes a shank (16) and a working sector (12).  The working sector includes: a cutting anterior part with an outer surface defined as part of a theoretical sphere (Figs. 1, 3, 4); a cutting posterior part (Fig. 1 - cylindrical portion) fixed to the shank and located between the shank and the cutting anterior part; and at least one cutting tooth extending the entire length of the working sector (Fig. 1).  The cutting tooth includes a cutting edge that is helicoidal about a central axis of the milling bit and extends to an intersection of the central axis and a front spherical surface of the cutting anterior part (Figs. 1, 3).  The cutting edge includes a helicoidal angle overlapping the range between 10 and 45 degrees (Col. 1, Lines 61-64). The working sector also includes at least one helical flute (18, 20) extending along the length of the working sector proximate to the cutting edge (Fig. 1).  An open anterior cavity is formed by an inner surface of the cutting anterior part such that, in a region of the anterior cavity, the at least one cutting tooth is in the form of a spherical shell element (Figs. 1-5).  While the helicoidal angle overlaps the claimed range, at a time prior to filing it would have been obvious for one having ordinary skill within the art to provide the milling bit with an angle within the claimed range based upon operational parameters.  See In re Wertheim, 541 F.2d 257 (CCPA 1976); MPEP § 2144.05 I. (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Campian does not explicitly disclose a wall thickness of the spherical shell element being between 0.3 mm to 5 mm, the cutting tooth including a wedge angle is between 3 and 40 degrees, an explicit rake angle, or an explicit relief angle.  Yet, Campian does disclose a wall thickness being present (Figs. 3-5), which is a result-effective variable because it impacts structural integrity of the milling bit.  As such, at a time prior to filing it would have been obvious for one having ordinary skill within the art to provide the milling bit disclosed in Campian with a wall thickness within the claimed range in order to optimize the balance of  milling bit strength, cost and weight based upon operational parameters.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
The TMEH discloses that the relief angle is a result-effective variable because it impacts clearance and rubbing (and therefore heat generation, bit life - page 10-32).  Additionally, the TMEH discloses that rake angles are result-effective variables because the “attitude of the cutting tool, as it is presented to the workpiece, has a significant effect on horsepower consumption, tool life, cost per cutting edge, direction of chip flow, and the manner in which the cutting forces are absorbed.”  (Page 10-32).  Furthermore, the TMEH discloses that “[s]ofter workpiece materials permit the use of higher radial rake angles . . . .”  (Page 10-33).  The wedge angle (or included angle of the cutting tooth) is complementary to the relief and rake angles.  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the milling bit disclosed in Campian with rake, relief and wedge angles within the claimed ranges in order to optimize clearance, horsepower consumption, tool life, cost per cutting edge, direction of chip flow, and the manner in which the cutting forces are absorbed based upon operational parameters, which include work material.  See Smith, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d at 456 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
(Claim 3) The shape of a revolving surface described by the cutting edge of the at least one cutting tooth at the cutting posterior part is cylindrical (Figs. 1, 2, 4, 5; Col. 2, Lines 60-61). 
(Claim 5) The anterior body is spherical (at least in the end view of Fig. 3).
(Claim 7) A diameter of the cutting anterior part (defined by the cutting tooth maximum diameter) being larger than a diameter of the posterior part (defined by the minimum diameter of the body).
(Claim 16) The diameter of the cutting anterior part (as previously defined) is less than three times the diameter of the cutting posterior part (as previously defined) (Figs. 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722